UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7002


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

EDWARD DICKEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cr-00305-LO-1)


Submitted:   October 17, 2013              Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Dickey, Appellant Pro Se. Timothy D. Belevetz, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward     Dickey      appeals     the   district     court’s       order

denying for lack of jurisdiction his 18 U.S.C. § 3664(k) (2006)

motion to modify his schedule of restitution payments.                        Although

the     district      court      incorrectly      stated       that      it    lacked

jurisdiction, we affirm.             Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (“[This court] may affirm a

judgment for any reason appearing on the record[.]”).

             Dickey argues that his restitution payments should be

reduced because he is not presently employed while imprisoned.

However,      the      district      court’s      judgment       of     restitution

contemplates such an eventuality and reduces Dickey’s required

restitution    payments       accordingly.        Therefore,     Dickey       has   not

shown    a   material    change      in   his   circumstances         sufficient    to

warrant modification of restitution.

             Accordingly,      we    affirm     the   denial     of    Dickey’s     18

U.S.C. § 3664(k) motion.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this     court    and   argument   would       not    aid   the

decisional process.



                                                                              AFFIRMED




                                          2